DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended to “a bearing receptacle (57) is formed on that housing wall (49) of the electronic housing (30) which is in the form of a bearing shield (50)” since bearing receptacle is not previously recited in claims 1 or 19.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9-12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US20200088182, “Honda”) in view of Sato (JP07115747, “Sato”).
Re claim 1, Honda discloses an electrical drive unit having a housing having a metal pole housing 32 (fig 4, para [0034]), which accommodates a stator 51 (fig 4) and a rotor 40 (fig 4), and a separately produced electronic housing (fig 4, para [0042], includes 12 & 81) which axially adjoins the pole housing 30 (fig 4) and accommodates an electronic unit 60 (fig 4, para [0045]), wherein at least one contact element 63 (fig 4) is integrated inside the electronic housing (fig 4) and forms, via at least one ground pin (figs 4 & below), an electrically conductive connection between the electronic housing and the pole housing 30 in order to establish a ground connection (fig 4, para [0045]-[0046]), wherein an open flange 30a and a circumferential cylindrical circumferential wall 32 are formed on the pole housing 30 (fig 4), against which circumferential wall 32 the at least one ground pin radially bears in a resilient manner from the inside (fig 4, para [0046]), and the at least one ground pin has a side surface facing the circumferential wall 32 (fig 4, para [0046]). 

    PNG
    media_image1.png
    455
    490
    media_image1.png
    Greyscale

Honda discloses claim 1 except for a bearing contour is formed on the side surface and bears against the circumferential wall only in an approximately punctiform manner with respect to an axial direction and/or a circumferential direction.
Sato discloses a bearing contour 55, 55b (figs 9-12, pg 4, lns 35-38 & pg 5, lns 2-4) is formed on the side surface 54 (fig 9, pg 4, lns 35-38) and bears against the circumferential wall 50 (fig 12, pg 4, lns 19-23 & 35-38) only in an approximately punctiform manner with respect to an axial direction (figs 9-11, pg 4, lns 35-38 & pg 5, lns 2-4) and/or a circumferential direction (figs 9-10, pg 4, lns 35-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ground pin of Honda so a bearing contour is formed on the side surface and bears against the circumferential wall only in an approximately punctiform manner with respect to an axial direction and/or a 
Re claim 7, Honda in view of Sato discloses claim 1 as discussed above. Honda further discloses an insertion phase (fig 4 & below) is formed on a free axial end of the ground pin and slides along the inside of the circumferential wall 32 during the insertion of the ground pin into the pole housing 30 in the axial direction (figs 4 & below, at least a portion of the insertion phase will contact the surface during insertion).

    PNG
    media_image2.png
    281
    428
    media_image2.png
    Greyscale


Re claim 9, Honda in view of Sato discloses claim 1 as discussed above. Honda is silent with respect to the circumferential wall of the pole housing is produced from a steel deep-drawn part, and the ground pin is produced as a stamped and bent part from metal spring material.
Sato discloses the circumferential wall 50 of the pole housing 8 is produced from a steel deep-drawn part (figs 1 & 12, pg 3, lns 3-5), and the ground pin is a stamped and bent part from metal spring material (fig 9, pg 2, lns 32-35 & pg 4, lns 19-20).

produce the pole housing of Honda in view of Sato produced from a steel deep-drawn part, as disclosed by Sato, in order to produce the pole housing from an electrically conductive material, as taught by Sato (pg 3, lns 3-5); and
configure the ground pin of Honda in view of Sato as a stamped and bent part from metal spring material, as disclosed by Sato, in order to form the ground pin from a flexible conductive material, as taught by Sato (pg 4, lns 19-20).
Re claims 10 and 11, Honda in view of Sato discloses claim 1 as discussed above. Honda is silent with respect to:
the bearing contour is curved or circular with respect to the axial direction and bears against the circumferential wall in an approximately punctiform manner; and
the bearing contour bears against the circumferential wall only over a portion of an axial extent of an overlapping region.
Sato discloses the bearing contour 55 is curved or circular with respect to the axial direction (figs 9-10, pg 4, lns 35-38) and bears against the circumferential wall 50 in an approximately punctiform manner (figs 9-10, pg 6, lns 35-39); and
the bearing contour 55 bears against the circumferential wall 50 only over a portion of an axial extent of an overlapping region (figs 9-10 & 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing contour of Honda in view of  Sato is curved or circular with respect to the axial direction and bears against the circumferential wall in an approximately punctiform manner; and the bearing contour 
Re claim 12, Honda in view of Sato discloses claim 1 as discussed above. Honda is silent with respect to the bearing contour bears against the circumferential wall in an approximately punctiform manner in the form of a spherical shaped portion both with respect to the circumferential direction and with respect to the axial direction.
Sato discloses the bearing contour 55 bears against the circumferential wall 50 in an approximately punctiform manner in the form of a spherical shaped portion both with respect to the circumferential direction and with respect to the axial direction (figs 9-10, pg 4, lns 35-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing contour of Honda in view of  bears against the circumferential wall in an approximately punctiform manner in the form of a spherical shaped portion both with respect to the circumferential direction and with respect to the axial direction, as disclosed by Sato, in order to scrape off oxide film on the circumferential wall for good electrical conduction, as taught by Sato (pg 6, lns 35-39).
Re claim 15, Honda in view of Sato discloses claim 1 as discussed above. Honda further discloses the ground pin as a separately produced component is connected to a free axial end of the contact element, or in that the ground pin is formed in one piece with the contact element 63 as its free axial end (fig 4, para [0046]), 
Re claim 16, Honda in view of Sato discloses claim 15 as discussed above. Honda is silent with respect to the contact element is a stamped and bent part.
Sato discloses the contact element 30 is a stamped and bent part (fig 9, pg 2, lns 32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact element of Honda in view of  Sato as a stamped and bent part, as disclosed by Sato, as a known way to form the contact element, as demonstrated by Sato.
Re claim 17, Honda in view of Sato discloses claim 1 as discussed above. Honda is silent with respect to the bearing contour is connected to the ground pin via a spring web, wherein the spring web is in the form of a spring-elastic bend or is thinner than a region of the ground pin which emerges from the electronic housing.
Sato discloses the bearing contour 55, 55b is connected to the ground pin via a spring web (figs 9 & 11, formed by notches 53), wherein the spring web is in the form of a spring-elastic bend or is thinner than a region of the ground pin 30, 60b (figs 9 & 11, pg 4, ln 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ground pin of Honda in view of Sato the bearing contour is connected to the ground pin via a spring web, wherein the spring web is in the form of a spring-elastic bend or is thinner than a region of the ground pin 
Re claim 18, Honda in view of Sato discloses claim 1 as discussed above. Honda further discloses a printed circuit board is arranged in the electronic housing as an electronic unit 60 (fig 4, para [0045]), and the at least one contact element 63 connects the printed circuit board (fig 4, para [0045]-[0046]) and/or the electronic housing to the pole housing 30 in a conductive manner (fig 4, para [0046]), and the at least one contact element 63 is contact-connected to the printed circuit board and/or the electronic housing by soldering or welding or bonding or by a press-fit connection or a spring contact or an insulation-displacement connection (fig 4, para [0045]-[0046]).
Re claim 20, Honda in view of Sato discloses claim 1 as discussed above. Honda further discloses a method for producing an electrical drive unit according to claim 1, characterized in that, with the insertion of an electronic housing part 12 (fig 4) of the electronic housing into the cylindrical circumferential wall 32 of the pole housing 30, the at least one ground pin is radially pressed outward against the circumferential inner wall 32 of the pole housing 30 (fig 4, para [0046]).
Honda is silent with respect to the punctiform bearing contour of the ground pin buries again and again into the surface of the circumferential wall over the service life of the electrical drive unit in the case of a relative movement between the ground pin and the circumferential wall, thus penetrating and removing an oxide surface of said wall.
Sato discloses the punctiform bearing contour 55, 55b of the ground pin buries again and again into the surface of the circumferential wall 50 over the service life of the electrical drive unit in the case of a relative movement between the ground pin and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the punctiform bearing contour of the ground pin of Honda in view of Sato so it buries again and again into the surface of the circumferential wall over the service life of the electrical drive unit in the case of a relative movement between the ground pin and the circumferential wall, thus penetrating and removing an oxide surface of said wall, as disclosed by Sato, in order to scrape off oxide film on the circumferential wall for good electrical conduction, as taught by Sato (pg 6, lns 35-39).

Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Sato and in further view of Chaumet et al. (US20100323552, “Chaumet”)
Re claim 2, Honda in view of Sato discloses claim 1 as discussed above. Honda is silent with respect to the bearing contour is in the form of a keel, wherein a keel tip forms the approximately punctiform bearing contact with respect to the circumferential direction, and the keel tip extends in the axial direction.
Chaumet discloses the bearing contour is in the form of a keel (figs 2-4, forms a keel shape), wherein a keel tip forms the approximately punctiform bearing contact with respect to the circumferential direction (figs 2-4 & below, keel tip indicated below forms two punctiform bearing contacts), and the keel tip extends in the axial direction (fig 1).

    PNG
    media_image3.png
    243
    357
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing contour of Honda in view of Sato in the form of a keel, wherein a keel tip forms the approximately punctiform bearing contact with respect to the circumferential direction, and the keel tip extends in the axial direction, as disclosed by Chaumet, in order to provide a very low impedance ground contact, as taught by Chaumet (para [0007]).
Re claim 3, Honda in view of Sato and Chaumet discloses claim 2 as discussed above. Honda is silent with respect to the keel tip extends over an entire axial overlapping region of the ground pin with the circumferential wall 
Chaumet discloses the keel tip extends over an entire axial overlapping region of the ground pin with the circumferential wall (fig 1, where the axial overlapping region is the region of the keel tip).
Re claims 4 and 5, Honda in view of Sato and Chaumet disclose claim 2 as discussed above. Honda is silent with respect to:
an angle of the keel tip is in the range of 90° to 170°; and
an angle of the keel tip is in the range of 130° to 160°.
Chaumet discloses an angle of the keel tip is in the range of 90° to 170° (figs 1 & 4, para [0029], 23 are resilient so as they are pressed against housing 4 they will flatten slightly coming closer together); and
an angle of the keel tip is in the range of 130° to 160° (figs 1 & 4, para [0029], 23 are resilient so as they are pressed against housing 4 they will flatten slightly coming closer together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the keel tip of Honda in view of Sato and Chaumet so an angle of the keel tip is in the range of 90° to 170°; and an angle of the keel tip is in the range of 130° to 160°, as disclosed by Chaumet, in order to provide a very low impedance ground contact, as taught by Chaumet (para [0007]).
Re claim 6, Honda in view of Sato and Chaumet discloses claim 4 as discussed above. Honda is silent with respect to the keel tip subdivides the side surface, symmetrically with respect to the circumferential direction, into two flat keel surfaces which are bent by the keel angle with respect to one another.
Chaumet discloses the keel tip subdivides the side surface, symmetrically with respect to the circumferential direction, into two flat keel surfaces which are bent by the keel angle with respect to one another (figs 4 & below).

    PNG
    media_image4.png
    347
    416
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the keel tip of Honda in view of Sato and Chaumet so the keel tip subdivides the side surface, symmetrically with respect to the circumferential direction, into two flat keel surfaces which are bent by the keel angle with respect to one another, as disclosed by Chaumet, in order to provide a very low impedance ground contact, as taught by Chaumet (para [0007]).
Re claim 8, Honda in view of Sato and Chaumet discloses claim 2 as discussed above. Honda is silent with respect to in the case of a relative movement between the ground pin and the circumferential wall, the keel tip buries into the surface of the circumferential wall and in the process penetrates a formed oxide layer.
Chaumet discloses in the case of a relative movement between the ground pin 16 and the circumferential wall 4, the keel tip buries into the surface of the circumferential wall 4 and in the process penetrates an insulating layer (para [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the keel tip of Honda in view of Sato and formed oxide layer, since Sato discloses the bearing contour 55, 55a penetrates a formed oxide layer on the circumferential wall 50 (pg 6, lns 35-39); and Chaumet discloses the keel tip penetrates the insulating layer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Sato and in further view of Hayashi (US20150236570, “Hayashi”).
Re claim 19, Honda in view of Sato discloses claim 1 as discussed above. Honda further discloses a housing wall (figs 4 & below) of the electronic housing transverse to the axial direction is separated from an open side of the pole housing 30 (figs 4 & below), and the at least one ground pin axially projects from the housing wall into the pole housing 30 radially inside a ring seal 71 of the pole housing flange 30a (figs 4 & below, para [0039]), and a first radial step is formed on the open flange of the pole housing 30 (figs 4 & below), in which step a cylindrical extension 12b of the electronic housing axially into the pole housing 30 engages (figs 4-5, para [0038]).

    PNG
    media_image5.png
    446
    633
    media_image5.png
    Greyscale

Honda is silent with respect to the bearing receptacle is formed on that housing wall of the electronic housing which is in the form of a bearing shield, and a free end of the rotor shaft axially projects into the electronic housing through the bearing receptacle.
Hayashi discloses the bearing receptacle 41 (fig 1, para [0033]) is formed on that housing wall 40 of the electronic housing (fig 1, para [0065], electronic housing includes 40 & 70) which is in the form of a bearing shield (fig 1), and a free end of the rotor shaft 25 axially projects into the electronic housing through the bearing receptacle 41 (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing wall of Honda in view of Sato with the bearing receptacle is formed on that housing wall of the electronic housing which is in the form of a bearing shield, and a free end of the rotor shaft axially projects into the electronic housing through the bearing receptacle, as disclosed by Hayashi, in .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Sato and in further view of Schneider et al. (US20140361650, “Schneider”)
Re claims 13 and 14, Honda in view of Sato discloses claim 12 as discussed above. Honda is silent with respect to:
the spherical shaped portion is formed by a curved coating of the side surface; and
the coating is metal and is applied after encapsulating the contact element with the electronic housing.
Schneider discloses coating the ground contact 3 with a conductive metal to reduce electrical resistance (figs 1 & 3-4, para [0011] & [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the spherical shaped portion of Honda in view of Sato to be formed by a curved coating of the side surface; and the coating is metal, as disclosed by Schneider, in order to reduce electrical interface resistance and optimize the grounding function, as taught by Schneider (para [0011], lns 28-34). 
With respect to the limitation the coating is applied after encapsulating the contact element with the electronic housing, product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, .

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zelt (US4384223, figs 1-7) discloses a plurality of keel tips 21 formed on grounding member 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERIC JOHNSON/Examiner, Art Unit 2834